21 So. 3d 917 (2009)
Jermaine D. LOGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4118.
District Court of Appeal of Florida, Fourth District.
November 18, 2009.
*918 Jermaine D. Logan, Graceville, pro se.
No appearance required for appellee.
Prior report: 871 So. 2d 893.
PER CURIAM.
Affirmed. See Logan v. State, 1 So. 3d 1253 (Fla. 4th DCA 2009). Appellant is cautioned that continued abuse of the postconviction process by filing frivolous or repetitive motions and/or appeals will result in sanctions. State v. Spencer, 751 So. 2d 47 (Fla.1999); Thurston v. State, 920 So. 2d 1229 (Fla. 4th DCA 2006).
WARNER, HAZOURI and CIKLIN, JJ., concur.